Per Curiam.
Respondent was admitted to practice by this Court in 2007. He was previously admitted to the New Jersey bar in 2003. He maintained an office for the practice of law in New Jersey.
By order dated May 19, 2010, the Supreme Court of New Jersey disbarred respondent upon his consent. He admitted that he had knowingly misappropriated client trust account funds.
Petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent does not raise any of the available defenses to such discipline set forth in the rule (see 22 NYCRR 806.19 [d]), but has submitted an affirmation in mitigation.
In view of respondent’s very serious misconduct and his disbarment in New Jersey, we conclude that respondent should also be disbarred in this state.
*1115Spain, J.E, Rose, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).